Day, Oii. J.
1. judomknt: cannot bo toiney. It is claimed by appellant that the principles of the common law, authorizing a warrant of attorney to confess judgment, are in force in this State, and that the provisions of our Code respecting the recovery of judgment by action and confession of judgment are merely cumulative. We do not think this position is correct. The whole subject of the recovery and rendition of judgment is fully reviewed in the Code, and the course to be pursued in obtaining a judgment is specifically pointed out. Chapter 0, title 17, designates the mode to bo pursued in the recovery of a judgment by action. Chapter 10, of the same title, provides for judgment by confession. When tho legislature has undertaken to legislate upon a subject, by legal enactment, tho common law is abrogated, as far as applicable to such cases. State v. McGrew, 11 Iowa, 112. So far as we are advised it has never been the understanding of the profession nor of the business community in this State that warrants of attorney to confess j udgmenthad any place in our law. A confession of judgment pertains to tho remedy. A party seeking to enforce here a contract made in another State must do so in accordance with tho laws of this State. Parties cannot by contract made in another State engraft upon our procedure hero remedies which our laws do not contemplate nor authorize.
Wo are fully satisfied that the demurrer to the petition was properly overruled.
Affirmed.